FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 ESPERANZA CORRAL; DIANA                          No. 15-16574
 BALGAS,
             Plaintiffs-Appellants,                 D.C. No.
                                                3:15-CV-01542-
                     v.                              EMC

 SELECT PORTFOLIO SERVICING, INC.;
 U.S. BANK,                                         OPINION
             Defendants-Appellees.


        Appeal from the United States District Court
           for the Northern District of California
         Edward M. Chen, District Judge, Presiding

             Argued and Submitted May 19, 2017
                  San Francisco, California

                   Filed December 27, 2017

 Before: Kim McLane Wardlaw and Andrew J. Kleinfeld,
Circuit Judges, and Cathy Ann Bencivengo, District Judge.*

                Opinion by Judge Bencivengo;
                 Dissent by Judge Kleinfeld


    *
      The Honorable Cathy Ann Bencivengo, District Judge for the U.S.
District court for the Southern District of California, sitting by
designation.
2          CORRAL V. SELECT PORTFOLIO SERVICING

                            SUMMARY**


                       Diversity Jurisdiction

    The panel reversed the district court’s denial of a motion
to remand, vacated the district court’s order granting Select
Portfolio Servicing, Inc.’s motion to dismiss, and directed
that the case be remanded to state court, because the district
court was without subject matter jurisdiction where the
removing party, Select Portfolio, did not satisfy its burden of
establishing the amount in controversy exceeded $75,000 for
purposes of diversity jurisdiction.

    Plaintiffs’ complaint sought only a temporary stay of
foreclosure pending review of a loan modification application
pursuant to the California Homeowners Bill of Rights. The
panel held that the value of the property or amount of
indebtedness were not the amounts in controversy in such a
circumstance. Because Select Portfolio only asserted these
amounts in its notice of removal, the panel concluded that it
had not established the requisite amount in controversy. The
panel noted that parties seeking to establish diversity
jurisdiction over such cases may still demonstrate that the
amount in controversy requirement was satisfied using other
measures, such as the transactional costs to the lender of
delaying foreclosure or a fair rental value of the property
during the pendency of the injunction; and possibly adding
such amounts to any other compensatory damages sought by
the plaintiff.


    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
         CORRAL V. SELECT PORTFOLIO SERVICING               3

    Judge Kleinfeld dissented, and would affirm the district
court. Judge Kleinfeld would hold that the district court
correctly followed the rule in Garfinkle v. Wells Fargo Bank,
483 F.2d 1074, 1076 (9th Cir. 1973), that in a suit to enjoin
foreclosure, the amount in controversy is the value of the
property sought to be foreclosed.


                        COUNSEL

Anthony George Graham (argued), Graham & Martin LLP,
Santa Ana, California, for Plaintiffs-Appellants.

Thomas A. Woods (argued) and Bao M. Vu, Stoel Rives
LLP, Sacramento, California, for Defendants-Appellees.


                         OPINION

BENCIVENGO, District Judge:

    This case requires us to decide how to measure the
amount in controversy for the purpose of determining
diversity subject matter jurisdiction when a complaint seeks
only a temporary stay of foreclosure pending review of a loan
modification application pursuant to the California
Homeowners Bill of Rights (“HBOR”). We hold that the
value of the property or amount of indebtedness are not the
amounts in controversy in such a circumstance.

                     BACKGROUND

   On March 15, 2013, Appellants Esperanza Corral and
Diana Balgas (together, “Corral”) received a notice of default
4          CORRAL V. SELECT PORTFOLIO SERVICING

on their mortgage on the residential property where Ms.
Balgas lives (the “Property”). They then applied for a loan
modification with the loan servicer, Appellee Select Portfolio
Servicing, Inc. (“SPS”).1 In April 2014, while the loan
modification application was pending, Corral received a
Notice of Trustee Sale of the Property. Thereafter, Corral
filed a lawsuit in the California Superior Court for Alameda
County (the “First Action”) and successfully moved for a
temporary restraining order (“TRO”) of the trustee sale. In
December 2014, the parties reached a settlement, pursuant to
which SPS agreed to wait thirty days following the dismissal
of the First Action to receive Corral’s submission of a
completed application for a loan modification. The
settlement agreement also provided that if SPS did not
receive a completed application within thirty days, SPS
reserved the right to pursue non-judicial foreclosure of the
Property.

    On or around February 25, 2015, SPS scheduled a trustee
sale for the Property for March 5, 2015. On March 3, 2015,
Corral filed this lawsuit in California Superior Court for
Alameda County, asserting claims for violation of HBOR and
for violation of California’s unfair competition law,
California Business & Professions Code § 17200 et seq. The
Superior Court issued a TRO enjoining the trustee sale, but it



    1
        U.S. Bank, N.A., is also a party to this litigation. The original
complaint does not list U.S. Bank in the caption, but the complaint begins:
“As for her causes of action against [SPS], U.S. Bank, and Does 1-
10. . . .” The amended complaint, filed after the case was removed, lists
U.S. Bank in the caption, and the parties’ briefs identify it as an Appellee.
U.S. Bank’s role in the underlying dispute is not clear from the pleadings,
but based on documents in the record, it appears to be the trustee for the
trust that holds the note on the Property.
         CORRAL V. SELECT PORTFOLIO SERVICING                5

later denied Corral’s motion for a preliminary injunction of
the foreclosure sale.

    On April 3, 2015, SPS removed this lawsuit to the United
States District Court for the Northern District of California.
The notice of removal stated that the district court had
diversity jurisdiction under 28 U.S.C. § 1332 because the
parties are diverse and more than $75,000 is in controversy.
As for diversity, the notice stated that Corral and Balgas are
citizens of California and SPS is a Utah corporation with its
principal place of business in Utah. As for the amount in
controversy, the notice stated that the amount in controversy
requirement is satisfied because the Deed of Trust on the
Property secured a $680,000.00 promissory note and the
unpaid balance and other charges on the promissory note at
the time of the notice was $806,512.74.

    The district court denied Corral’s motion to remand. In
its opinion, the district court relied exclusively on cases
where the plaintiffs sought an indefinite injunction against
foreclosure, to quiet title to the property in question, or to
rescind their loans, and concluded that Corral’s gains from
the temporary injunction “would surely exceed $75,000” in
light of the value of the Property and amount of indebtedness.

    Corral also filed an amended complaint in the district
court that added claims for breach of contract and breach of
the implied covenant of good faith and fair dealing arising out
of the settlement of the First Action. The amended complaint
specified that the amount in controversy does not exceed
$75,000. On July 9, 2015, the district court granted SPS’s
motion to dismiss the amended complaint for failure to state
a claim. Corral now timely appeals.
6        CORRAL V. SELECT PORTFOLIO SERVICING

                 STANDARD OF REVIEW

    Although Corral’s brief does not specifically identify the
district court’s denial of the motion to remand as an issue
presented for review, it argues that the motion to remand
should have been granted. Our review of a denial of a motion
to remand is de novo. Hunter v. Philip Morris USA, 582 F.3d
1039, 1042 (9th Cir. 2009); see also Reeb v. Thomas,
636 F.3d 1224, 1225 (9th Cir. 2011) (“The existence of
subject matter jurisdiction is a question of law reviewed de
novo.”). Moreover, “[t]he requirement that jurisdiction be
established as a threshold matter is inflexible and without
exception; for jurisdiction is power to declare the law, and
without jurisdiction the court cannot proceed at all in any
cause.” Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 577
(1999) (citing Steel Co. v. Citizens for Better Env’t, 523 U.S.
83, 93–95 (1998)) (internal brackets, ellipses, citations and
quotation marks omitted). Thus, it is irrelevant that the
Corral did not expressly identify subject matter jurisdiction as
an issue on appeal because the court has an “independent
obligation to determine whether subject-matter jurisdiction
exists, even in the absence of a challenge from any party.”
Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006).

                        DISCUSSION

    “Federal courts are courts of limited jurisdiction. . . . It is
to be presumed that a cause lies outside this limited
jurisdiction, and the burden of establishing the contrary rests
upon the party asserting jurisdiction.” Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal
citations omitted). This burden is particularly stringent for
removing defendants because “[t]he removal statute is strictly
construed, and any doubt about the right of removal requires
         CORRAL V. SELECT PORTFOLIO SERVICING                   7

resolution in favor of remand.” Moore-Thomas v. Alaska
Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009); see also
Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (noting
the “strong presumption” against removal jurisdiction).

    “The basic statutory grants of federal-court subject-matter
jurisdiction are contained in 28 U.S.C. §§ 1331 and 1332.
Section 1331 provides for ‘federal-question’ jurisdiction,
§ 1332 for ‘diversity of citizenship’ jurisdiction.” Arbaugh,
546 U.S. at 513 (internal brackets omitted). SPS removed
this case to federal court on the basis of diversity jurisdiction.
“For a federal court to exercise diversity jurisdiction under
§ 1332(a), the amount in controversy must exceed $75,000,
and the parties must be citizens of different states.” Rainero
v. Archon Corp., 844 F.3d 832, 839 (9th Cir. 2016); see also
28 U.S.C. § 1332(a).

     Corral did not dispute the existence of diversity of
citizenship in the motion to remand before the district court,
but the citizenship of each party is not entirely clear from the
record. There is no dispute that Corral and Balgas are
citizens of California, and that SPS is a Utah corporation with
its principal place of business in Utah. However, the notice
of removal did not specify the citizenship of U.S. Bank, N.A.,
which was identified as a party in the original complaint and
as an appellee here. Nevertheless, we have previously ruled
that U.S. Bank, N.A., “is a citizen of Ohio because its main
office is located in that state.” Lowdermilk v. U.S. Bank Nat’l
Ass’n, 479 F.3d 994, 997 (9th Cir. 2007) (citing Wachovia
Bank, N.A. v. Schmidt, 546 U.S. 303 (2006)). Assuming U.S.
Bank’s main office was located in Ohio when Corral filed this
lawsuit, there is complete diversity of the parties.
8        CORRAL V. SELECT PORTFOLIO SERVICING

    Assuming diversity exists, the only issue is whether the
amount in controversy exceeds $75,000. The original
complaint, which was the operative complaint at the time of
removal, did not seek a specific dollar amount in damages.
Rather, it prayed for “an order enjoining the sale of the
Subject property while Plaintiff’s loan modification
application is under review,” compensatory damages, and
costs. Elsewhere, the complaint stated that “Defendants may
be liable for the greater of treble damages or $50,000 if the
material violation was intentional, reckless or resulted in
willful misconduct. Plaintiff may also be awarded her
reasonable attorney’s fees and costs.”

    “Where it is not facially evident from the complaint that
more than $75,000 is in controversy, the removing party must
prove, by a preponderance of the evidence, that the amount in
controversy meets the jurisdictional threshold.” Matheson v.
Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir.
2003); see also Singer v. State Farm Mut. Auto. Ins. Co.,
116 F.3d 373, 376 (9th Cir. 1997) (“Where the complaint
does not demand a dollar amount, the removing defendant
bears the burden of proving by a preponderance of evidence
that the amount in controversy exceeds [the jurisdictional
threshold].”). “Conclusory allegations as to the amount in
controversy are insufficient.” Matheson, 319 F.3d at
1090–91.

    SPS, the removing party, asserted in its notice of removal
that the amount in controversy for jurisdictional purposes was
either $680,000.00, based on the value of the promissory note
secured by the Deed of Trust on the Property, or $806,512.74,
based on the unpaid balance and other charges on the
promissory note. There is no dispute as to whether either of
these dollar amounts is accurate. The only question is
           CORRAL V. SELECT PORTFOLIO SERVICING                          9

whether they are proper measures of the amount in
controversy in a complaint seeking only a temporary
injunction against foreclosure while a loan modification
application is pending.

    “In actions seeking declaratory or injunctive relief, it is
well established that the amount in controversy is measured
by the value of the object of the litigation.” Cohn v.
Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002) (quoting
Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333,
347 (1977)). The “object of the litigation” in this case is a
temporary injunction of the foreclosure process to require
SPS to consider Corral’s loan modification application.
Although cases with similar facts arise frequently in district
courts, we have yet to address whether, when the plaintiff
seeks only a temporary injunction pending review of a loan
modification application, the amount of the indebtedness
constitutes the amount in controversy related to that
injunctive relief.2 We now hold that it does not.


    2
      This may be because generally district courts “have roundly rejected
the argument that the amount in controversy is the entire amount of the
loan where a plaintiff seeks injunctive relief to enjoin a foreclosure sale
pending a loan modification.” Vergara v. Wells Fargo Bank, N.A., No.
SACV 15-00058-JLS (RNBx), 2015 WL 1240421, at *2 (C.D. Cal. Mar.
17, 2015) (emphasis in original) (citing cases); see also Turner v. Wells
Fargo Bank, N.A., No. 216CV01095TLNKJN, 2017 WL 2214961, at *3
(E.D. Cal. May 19, 2017); Ulshafer v. PHH Mortgage Co., No. 2:16-cv-
01141-MCE-CKD, 2017 WL 896290, at *4–5 (E.D. Cal. Mar, 6, 2017);
Beltran v. Wells Fargo Bank, N.A., No. CV-16-06624-RGK(SSx),
2016 WL 6902099, at *3 (C.D. Cal. Nov. 23, 2016); Perryman v.
JPMorgan Chase Bank, N.A., 1:16-cv-00643-LJO-SKO, 2016 WL
4441210, at *5–6 (E.D. Cal. Aug. 23, 2016); Ortiz v. Seterus, Inc., No. LA
CV16-01110 JAK (JEMx), 2016 WL 2968007, at *3, 2016 WL 2968007
(C.D. Cal. May 18, 2016); Cephas-Boyd v. Shellpoint Partners, LLC, No.
EDCV 16-386-JGB(KKx), 2016 WL 1600828, at *4 (C.D. Cal. Apr. 21,
10         CORRAL V. SELECT PORTFOLIO SERVICING

     “Under the ‘either viewpoint’ rule, the test for
determining the amount in controversy is the pecuniary result
to either party which the judgment would directly produce.”
In re Ford Motor Co./Citibank (S. Dakota), N.A., 264 F.3d
952, 958 (9th Cir. 2001). Thus, to satisfy its burden of
establishing the amount in controversy related to the
temporary delay in foreclosure sought by the complaint, SPS
was required to establish, by a preponderance of the evidence,
that the benefit to Corral of the delay would exceed $75,000,
or that the cost to SPS from the delay would exceed $75,000.
Neither of these amounts equals the original amount of the
note or the unpaid balance of the debt. The length of the
temporary injunction would almost certainly be minimal, and
in any event would be primarily within SPS’s control because
it is based on the amount of time it would take for SPS to
review Corral’s loan modification application. After SPS
completed its review of the application, the injunction would
end and either (1) SPS and Corral would agree to a loan
modification, or (2) SPS would deny the application and be
able to proceed with foreclosure. The only pecuniary harm
that would be suffered by SPS is the cost of having to review
Corral’s loan modification application and of having to delay
foreclosure for the length of that review. Meanwhile, the
only pecuniary benefit that would be gained by Corral would
be derived from temporarily retaining possession of the


2016). These remand orders based on lack of subject matter jurisdiction
were not appealable. 28 U.S.C. § 1447(d) (“An order remanding a case to
the State court from which it was removed is not reviewable on appeal or
otherwise.”); see also Things Remembered, Inc. v. Petrarca, 516 U.S. 124,
127–28 (1995) (“As long as a district court’s remand is based on a timely
raised defect in removal procedure or on lack of subject-matter
jurisdiction–the grounds for remand recognized by § 1447(c)–a court of
appeals lacks jurisdiction to entertain an appeal of the remand order under
§ 1447(d).”).
         CORRAL V. SELECT PORTFOLIO SERVICING                11

Property while SPS reviews the application. Neither of these
amounts even approaches the full amount of indebtedness on
the property because neither outcome results in Corral being
relieved of the obligation to repay the debt to SPS.

     This circumstance is unlike cases in which plaintiffs seek
to enjoin foreclosure indefinitely as part of an effort to quiet
title to the property or rescind their loan agreements. In a
recent case, we noted that the plaintiff’s “Quiet Title Action”
satisfied the amount in controversy requirement because “the
object in litigation is the property, which was assessed at a
value of more than $200,000. . . .” Chapman v. Deutsche
Bank Nat’l Trust Co., 651 F.3d 1039, 1045 n.2 (9th Cir.
2011). Similarly, in an earlier case where the plaintiffs
sought to permanently enjoin foreclosure of their property on
the grounds that it was unconstitutional, we held that because
“[t]he whole purpose of this action is to foreclose the Bank
from selling [the] property in the manner contemplated,” the
matter in controversy exceeded the jurisdictional minimum
under 28 U.S.C. § 1331 based on the market value of the
property. Garfinkle v. Wells Fargo Bank, 483 F.2d 1074,
1076 (9th Cir. 1973).

     Our holding here is not inconsistent with Chapman and
Garfinkle. When a plaintiff seeks to quiet title to a property
or permanently enjoin foreclosure, the object of the litigation
is the ownership of the property. Therefore, the value of the
property or the amount of indebtedness on the property is a
proper measure of the amount in controversy. Here, unlike in
Chapman, Garfinkle, and the other cases cited by the district
court in denying the motion to remand, the object of the
litigation is only a temporary injunction while SPS considers
Corral’s loan modification application. Thus, unlike in these
other cases, even if Appellants were to succeed on this
12       CORRAL V. SELECT PORTFOLIO SERVICING

lawsuit, they would not be able to retain possession and
ownership of their Property without paying off their debt.

    Notwithstanding the foregoing, we do not hold that every
case seeking a temporary injunction pending review of a loan
modification application does not satisfy the amount in
controversy requirement for diversity jurisdiction. We hold
only that the amount in controversy in such cases does not
equal the value of the property or amount of indebtedness.
Parties seeking to establish diversity jurisdiction over such
cases may still demonstrate that the amount in controversy
requirement is satisfied using other measures, such as the
transactional costs to the lender of delaying foreclosure or a
fair rental value of the property during the pendency of the
injunction. Further, such amounts can be added to any other
compensatory damages sought by the plaintiff to determine
whether more than $75,000 is in controversy.

    Here, however, it is not evident from the face of the
complaint that $75,000 is at issue, and SPS, as the party with
the burden to demonstrate jurisdiction, did not present any
evidence to the district court aside from the amount of
indebtedness in opposition to Corral’s motion to remand.
Accordingly, SPS did not satisfy its burden of establishing
subject matter jurisdiction. Therefore, the district court’s
denial of the motion to remand was erroneous.

                      CONCLUSION

    Because SPS did not establish that removal was proper,
the district court should have granted Corral’s motion to
remand and was without subject matter jurisdiction to
consider SPS’s motion to dismiss for failure to state a claim.
Accordingly, the district court’s denial of the motion to
            CORRAL V. SELECT PORTFOLIO SERVICING                         13

remand is reversed, its order granting SPS’s motion to
dismiss is vacated, and this case should be remanded to state
court.3

    REVERSED.



KLEINFELD, Senior Circuit Judge, dissenting:

    I respectfully dissent. We held in Garfinkle v. Wells
Fargo Bank that in a suit to enjoin foreclosure, the amount in
controversy is the value of the property sought to be
foreclosed.1 That is the long-established general rule.2 The
district court correctly followed that rule and should be
affirmed.

    The majority’s justification for carving out an exception
to the usual rule is based on the assumption that Select
Portfolio will soon foreclose on the property after it denies
Corral’s request for a loan modification. That is speculation,
not a pleaded fact. The pleading appears to assume that the
loan modification may be granted. The lawsuit would
prevent the transfer of title from Corral to Select Portfolio, a
financial consequence far in excess of $75,000.

    3
      Because none of the documents of which SPS sought judicial notice
are relevant to this decision, SPS’s request for judicial notice is denied as
moot.
    1
        483 F.2d 1074, 1076 (9th Cir. 1973).
    2
     See, e.g., id.; Chapman v. Deutsche Bank Nat’l Tr. Co., 651 F.3d
1039, 1045 n.2 (9th Cir. 2011) (per curiam); Farkas v. GMAC Mortg.,
L.L.C., 737 F.3d 338, 341 (5th Cir. 2013) (per curiam).
14        CORRAL V. SELECT PORTFOLIO SERVICING

     This is the second time Corral has thwarted foreclosure
despite not paying her mortgage. Last time, after she sued to
stop foreclosure, Select Portfolio agreed to give her 30 days
to submit a loan modification request. She did not do that.
Her justification is that Select Portfolio should have taken the
initiative to send her the requisite form, though she did not
ask them to send it and she later obtained it anyway. She sent
her modification request long after the 30 day deadline had
elapsed.

    Select Portfolio then made its second attempt to foreclose,
the one at issue now. Yet it is foiled again. By artful
phrasing of the complaint combined with our new exception
to the jurisdictional rule, Select Portfolio is set up for an
infinite regress of failed foreclosures. And even if Select
Portfolio succeeds, it faces a likelihood of more
administrative effort, and more attorneys’ fees, until it gives
Corral whatever she turns out to want. Of course, we cannot
know what other barriers to foreclosure Select Portfolio may
face—whether from its board, or regulatory authorities, or
changes in the real estate market, or its own financial
circumstances. What we do know, without speculation or
assumption, is that Select Portfolio tried again to foreclose
and has been thwarted again.

    The majority accepts the established proposition that
“[u]nder the ‘either viewpoint’ rule, the test for determining
the amount in controversy is the pecuniary result to either
party which the judgment would directly produce.”3 From
Corral’s point of view, at best her loan modification will be
approved and she will avoid foreclosure—a result worth more

     3
       In re Ford Motor Co./Citybank (S. Dakota), N.A., 264 F.3d 952, 958
(9th Cir. 2001) (emphasis added).
            CORRAL V. SELECT PORTFOLIO SERVICING                 15

than $75,000. At worst, she will gain a delay worth less than
$75,000. But from Select Portfolio’s viewpoint, the
injunction prevents it from foreclosing. Maybe another time,
after more paperwork back and forth on the loan modification
request, it will finally be allowed to foreclose, or maybe it
will again be prevented from doing so. Either way, it cannot
get the house now, which is what it sought, and the house is
worth more than $75,000. If Select Portfolio could foreclose
now, it could sell the house in today’s market, not some later
market.

    The statute says “matter in controversy,” not “amount in
controversy.”4 The “matter in controversy,” from Select
Portfolio’s viewpoint, is title, not merely another delay while
it considers the late loan modification request. Foreclosure
transfers title. The “value of the object of the litigation”5 is
the value of the house, which all agree is far in excess of
$75,000.

    In Garfinkle v. Wells Fargo Bank, we held that a suit to
prevent foreclosure places the property itself in controversy.6
We did not limit our holding to suits for “permanent”
injunctions. We explained that the matter in controversy
requirement was met because “[t]he whole purpose of this
action is to foreclose the Bank from selling this property in



    4
        See 28 U.S.C. § 1332(a).
    5
      Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002) (per
curiam) (quoting Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S.
333, 347 (1977)).
    6
        483 F.2d 1074, 1076 (9th Cir. 1973).
16             CORRAL V. SELECT PORTFOLIO SERVICING

the manner contemplated.”7 The reasoning in Garfinkle
applies equally in the case before us. The “matter in
controversy” in both cases is foreclosure in the manner
contemplated, not the value of a speculative amount of time
between that foreclosure attempt and some subsequent
possible foreclosure.

      Garfinkle is consistent with the long-established rule that
when an injunction goes to a question of property ownership,
the value of the property is the amount in controversy.
Following Garfinkle, we held in Chapman v. Deutsche Bank
National Trust Co. that in a suit to quiet title, the amount in
controversy is the property’s value, because the property is
“the object in litigation.”8 Chapman cited our holding in
Woodside v. Ciceroni that “[i]n a suit to quiet title, or to
remove a cloud therefrom, it is not the value of the
defendant’s claim which is the amount in controversy, but it
is the whole of the real estate to which the claim extends.”9
Likewise, the Fifth Circuit wrote in Waller v. Professional
Insurance Corp. that “courts look to the value of the property
involved rather than the damages that might be suffered, to
determine the jurisdictional amount in suits for injunctions
. . . and in suits to remove a cloud from the title of realty.”10
And the Fifth Circuit followed Garfinkle in Farkas v. GMAC
Mortgage, L.L.C. when it held that if the purpose of a lawsuit
is to stop foreclosure, then even if the plaintiff claims


     7
         Id.
     8
         651 F.3d 1039, 1045 n.2 (9th Cir. 2011) (per curiam).
     9
         93 F. 1, 4 (9th Cir. 1899).
     10
          296 F.2d 545, 547 (5th Cir. 1961) (citations omitted).
           CORRAL V. SELECT PORTFOLIO SERVICING           17

damages below the jurisdictional amount, the value of the
property is the amount in controversy because “it is the
property itself that is the object of the litigation.”11

    There is no good reason for the majority to distinguish
and thereby limit long-established and widely applied circuit
law. All today’s innovation can do is add a round of
unproductive litigation unrelated to the merits when
foreclosure and other actions are brought in or removed to
federal court. We have turned a simple and predictable rule
into a complicated and unpredictable rule.




   11
        737 F.3d 338, 341 (5th Cir. 2013) (per curiam).